          Case 1:19-cv-03766-GHW Document 133 Filed 12/22/20 Page 1 of 1
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 12/22/2020
------------------------------------------------------------------X
BEVERLY HILLS TEDDY BEAR COMPANY, :
                                                                  :
                                                    Plaintiff, :
                                                                  :        1:19-cv-3766-GHW
                              -against-                           :
                                                                  :            ORDER
BEST BRANDS CONSUMER PRODUCTS, INC, :
BEST BRANDS SALES COMPANY, LLC, and                               :
GENNCOMM, LLC,                                                    :
                                                                  :
                                                 Defendants. :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:
         The Court has reviewed the parties’ December 21, 2020 letters. Plaintiff’s request for a

teleconference to discuss the scope of supplemental discovery and the best way to proceed in this

case, Dkt. No. 127, is granted. The Court will hold a teleconference on December 28, 2020 at 3:00

p.m. The parties are directed to the Court's Emergency Rules in Light of COVID-19, which are

available on the Court’s web page, for the dial-in number and access code and other relevant

information. The parties are specifically directed to comply with Rule 2(C) of those rules.

         Defendants Best Brands Consumer Products, Inc. and Best Brands Sales Company LLC’s

request for an extension of the deadline for the parties to submit their joint letter regarding next

steps in this case, Dkt. No. 126, is granted. The Court will discuss an appropriate timeline for the

parties to submit their joint letter during the December 28, 2020 conference. The Court declines to

act on the Best Brands defendants’ request for an order directing Plaintiff to produce its recent

settlement agreement with defendant GennComm prior to the conference. See Dkt. No. 129.

         SO ORDERED.

 Dated: December 22, 2020                                     _____________________________________
                                                                       GREGORY H. WOODS
                                                                      United States District Judge
